                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

JACOB THOMPSON,                 :    CIV. NO. 20-12454 (RMB-MJS)
                                :
                  Plaintiff     :
                                :
     v.                         :    MEMORANDUM AND ORDER
                                :
WARDEN RICHARD T. SMITH,        :
AND ASSISTANT WARDEN CHARLES    :
WARREN,                         :
                                :
                  Defendants    :


     This matter comes before the Court upon Defendants’ motion to

dismiss Plaintiff’s pro se prisoner civil rights complaint for

lack of prosecution under Federal Rule of Civil Procedure 41(b).

(Mot. to Dismiss, Dkt. No. 19.) Federal Rule of Civil Procedure

41(b) provides:

          (b) Involuntary Dismissal; Effect. If the
          plaintiff fails to prosecute or to comply with
          these rules or a court order, a defendant may
          move to dismiss the action or any claim
          against it. Unless the dismissal order states
          otherwise, a dismissal under this subdivision
          (b) and any dismissal not under this rule--
          except one for lack of jurisdiction, improper
          venue, or failure to join a party under Rule
          19--operates as an adjudication on the merits.

     Defendants submitted a Certification of Counsel by James R.

Birchmeier, Esq., who certifies that Defendants served discovery

requests, Interrogatories and a Notice to Produce, on Plaintiff on

December 26, 2020. (Certification of Counsel, Dkt. No. 19-1;
Exhibits, Dkt. No. 19-2.) After Plaintiff failed to respond to

their requests for discovery, Defendants served a reminder letter

on Plaintiff on April 8, 2021, notifying Plaintiff that his failure

to respond would cause Defendants to file a motion to dismiss for

failure to prosecute. (Id.)

       Plaintiff, acting pro so, is a pretrial detainee confined in

the Cumberland County Jail in Bridgeton, New Jersey. Plaintiff

submitted a letter to the Court in this matter (Letter, Dkt. No.

18), which was received on April 26, 2021. In his letter, Plaintiff

acknowledges Defendants’ discovery requests. He requests that the

Court respond to the discovery requests by submitting copies to

Defendants of Plaintiff’s submissions to the Court.

       All documents the Court has received from Plaintiff in this

matter have been filed on the Court’s electronic case management

filing system, CM/ECF. However, it is Plaintiff’s obligation to

respond   directly     to   Defendants’   discovery     requests,     and   his

submissions to this Court do not satisfy his obligations. See

Federal   Rules   of   Civil    Procedure   26(g)(1),    33(b),     34(b)(2).

Because Plaintiff is proceeding pro se and appears to be unfamiliar

with   the   discovery      procedures,   the   Court   will   deny   without

prejudice Defendant’s motion to dismiss for failure to prosecute.

If Plaintiff does not provide his discovery responses to Defendants

within 30 days from the date of this Order, Defendants may renew
                                      2
their motion to dismiss for lack of prosecution under Federal Rule

of Civil Procedure 41(b).

     IT IS therefore on this 15th day of July 2021,

     ORDERED   that   Defendants’   motion   to   dismiss   for   lack   of

prosecution (Dkt. No. 19) is DENIED without prejudice; and it is

further

     ORDERED that the Clerk shall serve a copy of this Order on

Plaintiff by regular U.S. mail.


                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                    3
